DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 & 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US PG Pub No. 2009/0088758).
Regarding Claim 1 as best understood, Bennett discloses a patient-specific surgical guide (700, Fig. 38, Paragraphs [0320-0324]) capable of being used in a minimally invasive procedure in a joint, the guide comprising: a first contoured surface (bone-facing surface 710 having negative contour of femur, Paragraph [0320]); and a second contoured surface (bone-facing surface 712 having negative contour of tibia, Paragraph [0320]); wherein the first and second contoured surfaces are configured for engagement with respective opposing articular bone surfaces (femur 706 and tibia 708, 
Regarding Claim 2, Bennett discloses wherein the guide comprises a monoblock component (Each cutting block 702 and 704 are considered a separate monoblock component. Paragraph [0320]).
Regarding Claim 3, Bennett discloses wherein the guide is modular (The customized patient-specific orthopaedic surgical instrument 700 may be embodied as a pair of bone-cutting blocks 702, 704. Paragraph [0320]) and further comprises: a first 
Regarding Claim 4, Bennett discloses wherein the means for securing the first modular component to the second modular component comprise respective mating features on said first and second modular components (corresponding surfaces between 702 & 704 and mechanical linkage 722. Fig. 38. The mechanical linkage 722 may be embodied as any number of threaded bolts, gears, and the like for performing the functions described herein.).
Regarding Claim 6, Bennett discloses a spacer (housing 730, Paragraph [0322]) capable of being inserted between the first and second modular components (Fig. 38), wherein the spacer comprises part of said means for securing the first modular component to the second modular component (mechanical linkage 722 may be positioned in a housing 730 positioned between the cutting blocks 702, 704.).
Regarding Claim 7, Bennett discloses wherein the first contoured surface comprises a three dimensional surface (negative contour of femur, Paragraph [0320]) configured to be mated in only a single position with one of said opposing articular bone surfaces (Each of the blocks 702, 704 include the respective negative contours, the blocks 702, 704 may be coupled to the respective bone 706, 708 in a pre-planned, unique position such that the cutting guides 716, 720 are positioned in a desired location relative to the respective bone 706, 708. Paragraph [0323]).
Regarding Claim 8, Bennett discloses wherein the second contoured surface comprises a three dimensional surface (negative contour of tibia, Paragraph [0320]) configured to be mated in only a single position with one of said opposing articular bone surfaces(Each of the blocks 702, 704 include the respective negative contours, the blocks 702, 704 may be coupled to the respective bone 706, 708 in a pre-planned, unique position such that the cutting guides 716, 720 are positioned in a desired location relative to the respective bone 706, 708. Paragraph [0323]).
Regarding Claim 11, Bennett discloses means for guiding (left-most pin guide hole 714, Fig. 38) of at least one surgical instrument configured to be guided into at least one of the bones of the joint (Paragraph [0321]).
Regarding Claim 12, Bennett discloses an additional modular component (housing 730, Fig. 38) capable of being attached to said guide in a pre-operatively determined position and orientation relative to the guide (Paragraph [0322]), and configured for facilitating guide wire insertion and guiding a resecting surgical procedure (After the position of the cutting block 702, 704 relative to each other has been adjusted, guide pins may be inserted through pin guides 714 and the surgeon may resect the femur 706 and the tibia 708 using the cutting guides 716, 720 with a bone saw or other cutting device. Paragraphs [0321 & 0324]).
Regarding Claim 13, Bennett discloses, when for use in guide wire insertion, the guide further comprising a clearance hole (right-most pin guide hole 714, Fig. 38) and an associated slot (716, Fig. 38) such that a guide wire can be inserted through the clearance hole and is capable of being attached to at least one of the bones of the joint (Paragraph [0321]) such that the guide is removable from the joint with the guide wire in 
Regarding Claim 14, Bennett discloses at least one fixation hole (718 & 718, Fig. 38) capable of receiving a fixing screw to secure the guide to the joint, in use (Paragraph [0321]).
	Regarding Claim 15, Bennett discloses wherein the guide is manufactured from a plastic or metallic material (The customized patient-specific guide may be formed from any suitable material such as a metallic material, a plastic material, or combination thereof depending on, for example, the intended use of the instrument. Paragraph [0274]).
Regarding Claim 16, Bennett is silent as to the process by which the guide is formed. It is noted that in Paragraph [0274], Bennett discloses that the customized patient-specific guide may be fabricated using any suitable fabrication device and method and may be formed from any suitable material such as a metallic material, a plastic material, or combination thereof depending on, for example, the intended use of the instrument. One having ordinary skill in the art would recognize that it is well known in the art to produce customized patient-specific guides by 3D printing, or additive manufacturing. The claimed phrase “wherein the guide is manufactured using additive manufacturing” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited 
Regarding Claim 18, Bennett discloses wherein the guide further comprises chamfered surfaces (upper-right angled surface of 702 and lower-right angled surface of 704, Fig. 38) positioned and configured to aid in separation of the opposing articular bone surfaces during insertion of the guide (The right angled sides of 702 and 704 are fully and structurally capable of being gripped by a surgeon during insertion and placement of 702 and 704 into the joint and facilitating separation of the opposing bone surfaces during use.).
Regarding Claim 20, Bennett discloses wherein the first and second modular components include guide pin holes (pin guide holes 714 and 718, Fig. 38) capable of facilitating connection to associated first and second arms of a pivoting surgical instrument (Paragraph [0321])and wherein the means for securing the first modular component to the second modular component (mechanical linkage 722, Paragraph [0322])comprises a mechanism for locking the first and second arms relative to one another (It is noted that the pivoting surgical instrument and its claimed structure are merely functionally claimed as being used in conjunction with the guide. The guide pin holes of Bennett are fully and structurally capable of accepting a pivoting surgical instrument therethrough and the mechanical linkage 722 of Bennett is fully and structurally capable of preventing movement of first and second arms of the pivoting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US PG Pub No. 2009/0088758) in view of Wong et al. (US PG Pub No. 2012/0041446).
Regarding Claim 5, Bennett discloses the claimed invention as stated above in claim 4, except wherein the respective mating features comprise a groove on one of the first and second modular components and a corresponding tongue on the other of the first and second modular components. Bennett does disclose in Paragraph [0322] that the mechanical linkage 722 which couples 702 & 704 to each other may be embodied as any number of threaded bolts, gears, and the like, and one having ordinary skill in the art would recognize that a dovetail connection having a groove on one of the components and a corresponding tongue on the other of the components would provide an alternate means for adjustably connecting 702 to 704 which would further allow for movement away from or toward each other during positioning.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the mechanical linkage arrangement of the guide of Bennett with a vertical dovetail connection including linkage tongues and corresponding grooves arranged on the first and second modular components respectively as taught by Wong et al. in order to provide the guide with an alternate and effective means for adjustably connecting the first and second components of the guide which allows the components to move away or toward each other during positioning. 
Regarding Claim 17, Bennett discloses the claimed invention as stated above in claim 1, except wherein the guide is configured to be used in a shoulder joint, wherein the first contoured surface is configured to be a humerus-contacting surface, sized and shaped to substantially match the geometry of at least a portion of the patient's humerus, and wherein the second contoured surface is configured to be a glenoid-contacting surface, sized and shaped to substantially match the geometry of at least a portion of the patient's glenoid cavity. One having ordinary skill in the art would recognize that customized patient-specific guides are well-known and commonly used 
Wong et al. discloses various patient-specific cutting guides used for performing cuts on bones of a joint comprising bone-facing surfaces which are mirror images of at least portions of the surface of the bones of the joint, wherein in several embodiments, first and second modular components are configured for engagement with respective opposing articular bone surfaces of the joint (Fig. 27A) such that the components each have a surface facing the joint that is a mirror and/or negative image of the joint (Paragraph [0421]). Wong et al. further discloses in Paragraph [0076] that “In any of the embodiments and aspects described herein, the joint can be, without limitation, a knee, shoulder, hip, vertebrae, elbow, ankle, foot, toe, hand, wrist or finger.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the guide of Bennett to be used in a shoulder joint so that the first contoured surface is sized and shaped to substantially match the geometry of at least a portion of a patients humerus and the second contoured surface is sized and shaped to substantially match the geometry of at least a portion of a patient’s glenoid as taught by Wong et al. for guiding pinning and cutting within a patient during a shoulder procedure. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US PG Pub No. 2009/0088758).
Regarding Claim 10, Bennett discloses the claimed invention as stated above in claim 1, except wherein the guide further comprises at least one datum. Although Bennett does not positively disclose datum on the embodiment of Fig. 38, Bennett 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the guide of Bennett to add indicia on the femoral and tibial blocks as taught by Bennett in order to provide the guide with a means for visually identifying the position of the blocks with respect to each other and with respect to the housing located therebetween. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US PG Pub No. 2009/0088758) in view of Davison et al. (US PG Pub No. 2014/0149095).
Regarding Claim 19, Bennett discloses the claimed invention as stated above in claim 1, except wherein the guide is at least partially coated with a low friction coating. 
Davison discloses various patient specific surgical guides and methods of making, wherein a coating such as a plasma-sprayed titanium or Hydroxyapatite may be added or applied to one of the guides (410, Fig.) to improve physical or chemical properties (Paragraph [0044]). Although Davison does not explicitly disclose the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone contacting first and second contoured surfaces of the first and second modular components of Bennett with a plasma-sprayed titanium coating as taught by Davison in order to provide the device with the ability to better grip and engage the bone surfaces upon attaching the first and second components to the bones of the joint. 

Response to Arguments
Applicant’s amendments, filed 08/06/20, have overcome the 112(b) rejections for claim 11. 
In regards to Applicant’s arguments, filed 01/31/20, with respect to Applicant’s contention that Bennett fails to teach or suggest a guide as claimed such that the desires axes of a guide wire for both bones are collinear as stated in the newly amended claim 1: As seen in the office action above, Bennett discloses a patient specific surgical guide having first and second contoured surfaces (bone-facing surfaces 710 & 712, respectively) configured for engagement with articular bone surfaces of the femur and tibia (Fig. 38) such that the guide is located in a pre-operatively determined configuration within the joint, the surfaces having a sidewall 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/           Primary Examiner, Art Unit 3775